Citation Nr: 1411156	
Decision Date: 03/18/14    Archive Date: 04/02/14	

DOCKET NO.  08-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a left hip/femur fracture, to include residuals of left hip hemiarthroplasty, claimed as secondary to alleged VA medical negligence on or about October 30, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in April 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  In pertinent part, it is contended that, on October 30, 2003, due to negligence on the part of VA medical personnel, the Veteran fell, fracturing his left hip, and resulting in the need for a total hip replacement.

In that regard, a review of the record discloses that, in October 1998, the Veteran suffered a rather serious cerebral vascular accident (i.e., a stroke) which resulted in left hemiparesis and, apparently, a seizure disorder.  Subsequent to that event, the Veteran received VA medical treatment, including physical therapy, records of which for the period from March 1999 to February 2000 are currently a part of the Veteran's claims folder.

Also on file are VA outpatient treatment records immediately following the Veteran's reported fall on October 30, 2003.  Those records include an entry describing the Veteran as having a "low baseline exercise tolerance/threshold."  Significantly, when walking from his bedroom to the bathroom, the Veteran needed a four-pronged cane, as well as assistance in the activities of daily living, to include getting into and out of bed and showering.  Noted at the time of the April 2012 remand was that the record was devoid of any evidence of treatment for the period extending from February 2000 to October 30, 2003.  Accordingly, it was difficult to determine the nature and extent of any disability suffered by the Veteran prior to the reported fall.  Moreover, while the Veteran apparently did fall at a VA medical facility on October 30, 2003, an incident report detailing the various circumstances of his injuries was not a part of the claims folder.  

In light of the aforementioned circumstances, at the time of the aforementioned April 2012 remand, it was requested that the RO/AMC contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment during the period from February 2000 to October 30, 2003.  Following receipt of that information, the RO/AMC was to have contacted the facility/provider in question, with a request that they provide copies of any and all records of treatment of the Veteran during that time period.  Significantly, all attempts to procure the aforementioned records were to be documented in the Veteran's claims file.  Moreover, were the RO/AMC to be unable to locate any identified record, it was to specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC was then to have notified the claimant of the specific records that it was unable to obtain, explain the efforts VA had made to obtain that evidence, and describe any further action it would take with respect to the claim.  

Finally, the RO/AMC was to have contacted the VA Medical Center located in East Orange, New Jersey, with a request that they provide a copy of any investigative/incident report prepared following the Veteran's reported October 30, 2003, fall.  Once again, were the RO/AMC to be unable to locate any identified record, the RO/AMC was to have specifically documented the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC was to have then notified the claimant of the specific records that it was unable to obtain, explain the efforts VA had made to obtain that evidence, and describe any further action it would take with respect to the claim. 

In response to the aforementioned, the RO, in April 2012, wrote to the Veteran, requesting that he provide the names, addresses, and dates for any VA or non-VA healthcare providers who had evaluated or treated him during the period from February 2000 to October 30, 2003.  However, based on a review of the record, it is unclear whether the Veteran, in fact, received, or responded to the aforementioned inquiry.  Moreover, while that same month, the RO/AMC requested of the East Orange VA Medical Center that they provide evidence of medical care furnished the Veteran beginning on October 30, 2003, it does not appear that they did, in fact, request the aforementioned investigative/incident report which would have been prepared following the Veteran's reported fall on October 30, 2003.  The aforementioned evidence, as previously noted, is arguably vital to the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders, and where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should once again contact the Veteran, and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment during the period from February 2000 to October 30, 2003.  Following receipt of that information, the RO/AMC should contact the facility/provider in question, with a request that they provide copies of any and all records of treatment of the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate any identified records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  Should treatment records for the period from February 2000 to October 30, 2003, prove unavailable, the RO/AMC must specifically so state.  The Veteran must be given an opportunity to respond. 

2.  The RO/AMC should then once again contact the VA Medical Center located in East Orange, New Jersey, with a request that they provide a copy of any investigative/incident report prepared following the Veteran's reported fall on October 30, 2003.  That report, and any associated documents, should be made a part of the Veteran's claims folder.   If the RO/AMC cannot locate the aforementioned record, the RO/AMC must specifically document the attempts that were made to locate it, and explain in writing why further attempts to locate or obtain that government record would be futile. The RO/AMC must then: (a) notify the claimant of the specific record that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  Should the aforementioned investigative/incident report prove unavailable, the RO/AMC must specifically so state.  The Veteran must be given an opportunity to respond. 

3.  The Veteran's entire claims folder should then be furnished to an appropriate VA examiner.  Following a review of the Veteran's entire claims folder, the examiner should provide an opinion which specifically answers the following questions:

(1) Is it at least as likely as not that the Veteran incurred chronic additional disability (over and above that experienced as a result of his 1998 stroke) as the result of his October 30, 2003 fall?

(2) If so, is it at least as likely as not that any "additional disability" was the result of carelessness, negligence, lack of proper skill, or similar instances of fault on the part of VA medical personnel?

(3) If the Veteran suffered "additional disability," as the result of the aforementioned October 30, 2003, fall, but such disability was not the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA medical personnel, was that disability as likely as not the result of a "reasonably foreseeable" event?

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA, and the appellant's Veterans Benefits Management System electronic record have been reviewed.

4.  The AMC/RO should then review the aforementioned of   this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective report to ensure that it is in complete compliance with the directives procedures.

5.  The AMC/RO must then readjudicate the Veteran's   claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of left hip/femur fracture, to include residuals of a left hip hemiarthroplasty, claimed as secondary to alleged VA medical negligence on or about October 30, 2003.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since January 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




